
	

113 S1277 IS: Combating Prescription Drug Abuse Act
U.S. Senate
2013-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1277
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2013
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a commission for the purpose of coordinating
		  efforts to reduce prescription drug abuse, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Combating Prescription Drug Abuse
			 Act.
		2.Commission
			(a)EstablishmentThere
			 is established the Combating Prescription Drug Abuse Commission (referred to in
			 this Act as the Commission).
			(b)Membership
				(1)AppointmentThe
			 Commission shall be composed of 30 members. Such members shall be appointed by
			 the Comptroller General of the United States, in consultation with the
			 Secretary of Health and Human Services and the Attorney General.
				(2)CompositionThe
			 members appointed under paragraph (1) shall include an equitable balance of
			 individuals representing health care groups and law enforcement groups,
			 including—
					(A)a representative
			 of the Drug Enforcement Administration;
					(B)a representative
			 of the Food and Drug Administration;
					(C)a representative
			 of the Office of National Drug Control Policy;
					(D)representatives
			 of patient, advocacy, and community-based groups;
					(E)representatives
			 of pharmacy, prescribers, hospitals, wholesalers, dispensers, manufacturers,
			 and other health care groups;
					(F)public policy
			 experts;
					(G)representatives
			 of State attorneys general; and
					(H)representatives
			 of law enforcement officials, including local law enforcement officials.
					(3)Date of
			 appointmentThe appointments of the members of the Commission
			 shall be made not later than 180 days after the date of enactment of this
			 Act.
				(4)Co-ChairsThe
			 representative of the Drug Enforcement Administration and the representative of
			 the Food and Drug Administration shall serve as Co-Chairs of the
			 Commission.
				(5)Period of
			 appointment; vacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
				(c)MeetingsThe
			 Commission shall meet at the call of the Co-Chairs. The Commission shall meet
			 for at least 2 public meetings, at which the Commission shall provide
			 opportunity for public input, comment, and suggestion.
			(d)Duties of the
			 commission
				(1)In
			 generalThe Commission shall—
					(A)review and report
			 to Congress on Federal initiatives with respect to efforts to prevent and
			 reduce prescription drug abuse;
					(B)identify gaps and
			 opportunities with respect to ensuring the safe use of prescription drugs with
			 the potential for diversion and abuse; and
					(C)make
			 recommendations on specific ways to reduce diversion and abuse of prescription
			 drugs.
					(2)Report
					(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Commission shall issue a report to Congress that describes the efforts
			 of the Commission to prevent or reduce drug diversion and abuse to ensure that
			 patients continue to have access to medications.
					(B)RecommendationsThe
			 report described in subparagraph (A) shall include specific recommendations for
			 the Drug Enforcement Administration, the Food and Drug Administration, and
			 other Federal and State agencies, as appropriate, and shall include the
			 following topics:
						(i)Systems for
			 prescription drug monitoring, which shall include proposals to increase the use
			 and sustainability of prescription drug monitoring programs.
						(ii)Illegal Internet
			 prescription drug sites and pill mills that distribute
			 prescription drugs and fill prescriptions inappropriately.
						(iii)Facilitating
			 proper disposal of prescription drugs, including public outreach and education
			 efforts with respect to such proper disposal.
						(iv)Identifying
			 active areas of prescription drug abuse.
						(v)Improving
			 collaboration among Federal agencies, especially the Drug Enforcement
			 Administration and the Food and Drug Administration.
						(vi)Improving
			 collaboration between Federal agencies and relevant stakeholders, including the
			 groups represented on the Commission.
						(vii)The resource
			 needs for law enforcement.
						(viii)Proposals to
			 improve the education of providers, patients, parents, and youth.
						(ix)Development of
			 abuse-resistant products.
						(x)Recommendations
			 for reducing robberies, burglaries, and cargo theft.
						(e)Powers of the
			 Commission
				(1)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers advisable
			 to carry out this section.
				(2)Information
			 from Federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this section. Upon the request of the Co-Chairs of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission in a timely manner.
				(f)ConfidentialityInformation
			 obtained by the Commission from any Federal agency shall be exempt from
			 disclosure under section 552 of title 5, United States Code. For purposes of
			 the preceding sentence, this subsection shall be considered a statute described
			 in subsection (b)(3)(B) of such section 552.
			(g)Termination of
			 the commissionThe Commission
			 shall terminate 2 years after the date on which the members are appointed under
			 subsection (b).
			(h)Authorization
			 of appropriations
				(1)In
			 generalThere is authorized to be appropriated $3,000,000 for
			 fiscal years 2014 through 2016 to the Commission to carry out this
			 section.
				(2)Limitation on
			 use of fundsNo funds appropriated under paragraph (1) may be
			 used to carry out the recommendations of the Commission.
				
